JOE H. AND LESSIE M. WEST, Petitioners v. COMMISSIONERS OF INTERNAL REVENUE, RespondentWEST v. COMMISSIONERSDocket Nos. 20549-84, 20550-84.United States Tax Court1987 U.S. Tax Ct. LEXIS 2; 88 T.C. No. 2; January 7, 1987; WITHDRAWN January 8, 1987 *2  Petitioner Joe H. West on their 1980 Federal income tax return, petitioners claimed a loss with respect to a purported investment in a motion picture.  In fact, no investment was made by petitioners until December of 1981, and the motion picture was not produced until 1982. Held, petitioners did not invest in the motion picture with an actual and honest objective of making a profit and petitioners are not entitled to deductions for depreciation with respect to the motion picture.  Heldfurther, petitioners are not entitled to a theft loss deduction under sec. 165, I.R.C. of 1954, with respect to the $11,400 cash paid to Commedia.  Heldfurther, addition as to tax under sec. 6659 and sec. 6621(d), I.R.C. of 1954, are sustained.  Dwight J. L. Epperson, for the petitioners. R. Alan Lockyear, for the respondent.  SWIFTSWIFT, Judge